Title: Benjamin Henry Latrobe to Thomas Jefferson, 1 August 1811
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            
                  Dear Sir 
                   
                     Washington, Augt 1st 1811
            Having received your very acceptable letter of the 14th of April in the midst of the hurry & anxiety of my departure for Philadelphia, I did not acknowledge its receipt untill after my arrival in that city; and then only cursorily, and with a wish that my silence might not appear to have been the effect of insensibility to your kindness.
				 
			 I remained in Philadelphia more than six weeks, detained by the designs of two
                  
                  
                   private houses which I made.—I transmitted to you from thence my oration on opening the first exhibition of pictures & Sculpture which has been held, of native production, since
				the commencement of the settlement of Europaeans on this side of the Atlantic.—
			  On the 13th of June I returned to this city, and have since then been so incessantly employed in attending to the Works in the Navy yard & to the Canal, unassisted, that it has been impossible for me to find an hour of mental & corporeal leisure, in which I could again write to You.
            
                  For the very full & honorable testimony which you have been so good as to bear to the zeal and integrity with which I conducted the public works during your presidency I cannot express the satisfaction & gratitude I feel.—If it were in my power to remove from your mind the impression, that the excess which occurred of expenditure beyond the appropriation was owing to my 
                     some neglect of any duty which it was in my power to perform, I should be exceedingly happy;—altho’ it is perhaps more than I ought to expect.—Indeed, unless I could prove that I was always ignorant of the exhausted state of the funds I should fail in proving that I had not wilfully exceeded them.—But there are situations in which the necessity of acting so as to risk the imputation of wrong and to incur actually the blame of acting against orders is unavoidable, and that has always been my situation. I have never been free to act so as to avoid expenditure beyond the appropriation, without taking the outrageous step of dismissing all my workmen about Septr and then measuring the work, collecting & certifying the accounts and waiting with whatever balance might be in hand untill congress should please to make a new appropriation. One Year indeed,—namely in Jany 1805 an appropriation was made which was not expended in that year. I
			 had asked by a letter written in answer to one from the Chairman of the Committee of the house for 139.500.
                     $ But by a most unaccountable propensity to curtail my estimates I received only 110.000. The consequence was
				that I was obliged to omit the staircases & entrance to the house, to build up the North Wall of the S. Wing independently of all support, &, to prevent its warping or falling, to make it 1f 6 thicker than necessary; & afterwards in 1807 when further provision was made for the access to the house, to expend ten thousand dollars at least in work to support what I had done
				before, because that immense Wall 120 feet long, 126 feet high & only 3f 10 thick carried up without support had settled eight inches into the vacant space between the wings. But my principal embarrassment was always my total ignorance of the state of the
				accounts. For Mr Munroe personally I have the highest respect. The U States have not a more faithful & honest Officer in their serv
                  ice, but certainly he was not, either by our relative situations, or from the acknowledged operation upon his mind by others, inclined to give me a compleat command of his books,
				without which, (as all the accounts did not for the first 4 or 5 Years pass through my hands) I 
                  it was impossible for me to know anything about them. At last I was allowed a Clerk of accts. I took into the office a young man recommended by Mr Munroe. I was very unfortunate, not in the choise of the young man, but in the course of adventures that happened to him. A week after his appointment he was thrown against a tree from his horse,
				struck his head & wholly lost his memory for many months, so as to be useless to me. When he a little recovered he had the misfortune accidentally to lodge a lodge 
                  load of small shot in the body of a young lady, the friend of his Sister, & for a long time, he was almost distracted.
				The books which were opened
				could not be kept up, & when I pressed for the means of recovering them, I received the following 
                     enclosed letter, from McIntire the Clerk, who during the winter had assisted Mr Munroe in the Post office.—
            On a full explanation which I have had with Mr Munroe on all the circumstances of our connexion, he frankly owned, that he heard of me from many quarters such accounts as to my avowed hostility to him, of my declared contempt of his person
				& authority, & of my determination to act independently of him, that it is not to be wondered at, that he should do nothing but what his strict duty required.—On my part, I can assure you
				with truth and in the most solemn manner, that untill the late friendly explanation with him I had not the remotest idea, that his distance and inequality of conduct towards me, arose from any
				cause
				but from the temper of a sedentary man: and especially from the impossibility that our separate provinces could, in the very nature of things mutually be assisting to each other. I therefore,
				excepting perhaps in indulging sometimes the ebullitions of my own temper, when harrassed beyond bearing by public calumny, and private vexations in the performance of my duty, am not conscious
				of ever having done or said anything that ought to have been cause of offence. I am sure I never intended it. The hasty expression of a moment may perhaps have struck all concerned with me; even of
				yourself I may have complained in respect to the unfortunate Skylights, but I am certain that I never intended to convey a settled opinion derogatory to Mr Munroe’s much less to your character or conduct. Even those 
                     such hasty expressions are not on my memory. I have said all this to show you, that in a great measure, my sin was a sin of
			 ignorance: but in a much greater it was a sin of necessity.—I had
				responsibility,—in fact all the responsibility,—without power, but such as 
                  
                  
                  
                  
                  
                  was granted me by courtesy, & forced into my hands from necessity. The estimates were mine, & congress curtailed them, and which was quite as bad, granted in March of 
                  or May, what ought, (to have been adequate), to have been given in December. With curtailed estimates I was expected to do fully the business reported, & with diminished time, to be ready for
				the Session. By being made 3 or 
                     to 6 Months late 
                  later than they were required, even the appropriations which reached my estimates were rendered insufficient. I never could lay in a stock of Materials beforehand, or buy them at the best market;—and altho’ responsible for its expenditure, I never knew its state untill the emptiness of the Treasury was announced to me. Then indeed I might have discharged all the workmen, left the buildings to go to wreck in the winter, measured and settled all the accounts, and getting rid of a charge, light in comparison, that of exceeding the appropriation have incurred that of distressing 30 or 40 families, or of driving them from the city,—and of wasting the public property by so illmanaged a conduct of the Work.—It would however have been my best policy no doubt, but with my feelings I could not pursue it.—
            The great cause of all this however arose in the arrangement itself. Your idea that Mr Munroe stood relatively to me in the situation of Captn Tingey to the Master workmen of the navy Yard, on which you desired me to arrange my operations had this inconvenience, that Mr Munroe was not a professional man; & if he had been one he must have devoted his whole time to the subject.—The Captn (of the Navy Yard) is a judge of all that is done in the Yard, as to price quality & quantity of Materials, and as to goodness price and necessity of Workmanship. Therefore in passing accounts, he sanctions only the cost of what himself has directed to be done, and probably agreed for. I need not point out the
				difference of the cases more distinctly, because it will at once strike you in all its bearings.—
            I am so anxious that I should be approved by you in all my conduct, that I trespass most unreasonably on your patience. I have done and beg you to excuse me, and to consider what I have said as to Mr 
                  Munroe as confidential, a perfect explanation having taken place, & mutual kindness prevailing between us.—
            
                  
                  I have sent you by the President the stone brought to you by Mr Lewis from the west of the Mississippi Our Italians have labored it most minutely at their spare hours. I could not get it sooner out of their hands. There is still another slab, which Andrei cut off, in my possession. Andrei is a most admirable Man He has less Genius, but much more dignity & moral worth of character than Franzoni. But the latter is also a good man. He has now 4 American children. A Letter 
                  
                  
                  
                  
                  
                  
                  from you to each of them would be more honored than any other compensation. The figure is Franzoni’s, the rest of the piece Andrei’s.—
            I am with the highest esteem
            Yours faithfully
                  B Henry Latrobe
          
          
            My polygraph has become so loose that I write indifferently with it. It will be easily repaired.
          
        